DOWNEY, Judge.
The petitions for writ of certiorari in these consolidated cases are denied because in our judgment the orders sought to be reviewed do not depart from the essential requirements of law. In reaching this conclusion we of course have not in any way considered or ruled upon the propriety of any specific question which might be propounded to the petitioner upon the taking of her deposition. Nor can this decision be taken as precluding the entry of a protective order in the future if the facts and circumstances then existing warrant it.
Petitions for writ of certiorari denied.
CROSS and OWEN, JJ., concur.